State's counsel contends that the paragraph of the court's charge reading as follows: "You are charged that in this case the State relies for a conviction upon the transaction wherein the witness Joe Bailey Toombs testified that he went to the door of the defendant's house and purchased whisky from him and the witness Hollis Haynes remained in the car, and you will notconsider the other transactions introduced by the State for anypurpose," had the effect of withdrawing from the consideration of the jury the proof of the declarations *Page 333 
of the witness Hackney in the absence of the appellant. As set forth in the original opinion, the paragraph of the court's charge quoted is regarded but information to the jury that the State had elected to rely upon the transaction described therein, and we think cannot be fairly interpreted as the withdrawal of the testimony improperly received, as shown by the original opinion.
The motion is overruled.
Overruled.